Per Curiam.
This cause having heretofore been submitted to the Court upon the transcript of the record of the decree aforesaid, and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advi'sd of its judgment to be given in the premises; and it appearing to the Court that the decree in the case of Western and Florida Land Company versus Henning Latid Improvement Company was affirmed here at the last term; and that, as a consequence, the decree entered, in this cause is erroneous; it is therefore, considered, ordered and ad; *153judged by the Court that the said decree of the Circuit Court be, and the same is hereby, reversed.
All concur.